                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 5:19-cv-02417-GW-MAA                                              Date: March 30, 2020
Title:       Manjinder Singh v. Acting Director of DHS-ICE



Present:     The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    James Munoz                                             N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause Why the Motion to Dismiss Should
                                        Not Be Granted

        On August 19, 2019, Petitioner initiated this action for a writ of habeas corpus. (“Petition,”
ECF No. 1.) On February 6, 2020, Respondent filed a motion to dismiss the Petition. (“Motion,”
ECF No. 8.) Petitioner was given the opportunity to file an opposition to the Motion within 30 days
after service of the Motion. (ECF No. 5, at 2-3.) Over 30 days have passed since Respondent served
the Motion on Petitioner. (See ECF No. 8-3.)

        Local Rule 7-12 states: “The failure to file any required document, or the failure to file it
within the deadline, may be deemed consent to the granting or denial of the motion . . . .”
Accordingly, the Court may deem Petitioner’s failure to respond timely to the Motion consent to the
granting of the Motion and the dismissal of this federal lawsuit. Accordingly, Petitioner is
ORDERED TO SHOW CAUSE why the Court should not grant the Motion and dismiss the action.
Petitioner must respond in writing to this Order to Show Cause no later than May 29, 2020. Instead
of filing a written response, Petitioner may discharge this Order by filing either an opposition to the
Motion or a notice of voluntary dismissal of his lawsuit. The Clerk is directed to attach a form
notice of dismissal to this Order.

         It is so ordered.

Attachment
Form CV-09 (Notice of Dismissal Pursuant to Federal Rules of Civil Procedure 41(a) or (c))




CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 1
